Exhibit23.1 Consent of Independent Registered Public Accounting Firm En Pointe Technologies, Inc. El Segundo, California We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 (Nos. 333-58528, 333-58536, 333-90037, 333-64785, 333-06395, 333-10583, 333-33323 and 333-88828) of En Pointe Technologies, Inc. of our report dated December4, 2007 relating to the consolidated financial statements and financial statement schedule, which appears in this Form 10-K. /s/ Rose, Snyder & Jacobs A Corporation of Certified Public Accountants Encino, California December 17, 2007
